Citation Nr: 0022521	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a vision disorder, 
to include refractive error.

2.  Evaluation of arthralgia of the feet, currently evaluated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1968 
and from November 1969 to August 1996.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1997 rating decision, which denied service connection 
for refractive error (claimed as loss of vision) and granted 
service connection for arthralgia of the feet and assigned a 
noncompensable evaluation under Diagnostic Codes 5099, 5009.  
The veteran and her representative appeared at a 
videoconference hearing before a Member of the Board in June 
2000.

The Board notes that the veteran had also appealed a 
dental/TMJ issue.  However, in a VA Form 21-4138, dated in 
June 2000, the veteran stated that she was only appealing the 
decision pertaining to her feet and eyes and that she was 
satisfied with the other decision.  The Board accepts this 
statement as a withdrawal of the dental/TMJ issue.  
Therefore, the Board no longer has jurisdiction of this 
issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The claim for service connection for a vision disorder is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a vision 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records reveal an impression of suspected 
visual field loss in August 1996.  At a July 1997 VA 
examination, the examiner noted that the veteran had a large 
cup-to-disc ratio with positive family history of glaucoma.  
Moreover, the measurement of muscle function was performed 
using the Goldmann Perimeter Chart in August 1997 and such 
chart was received at the VA in August 1997; however, there 
is no analysis of the findings of such report by the VA 
examiner of record.

At her June 2000 hearing, the veteran testified that she had 
been told while in service that she had a disease of the eye 
which resulted in the loss of her peripheral vision.

The Board has reviewed the probative evidence of the record 
including the veteran's service medical records, the July 
1997 VA examination, and the veteran's statements and 
testimony.  These records reflect findings consistent with 
the existence of an eye disorder(s) other than refractive 
error.  Based on this evidence, the Board finds that such 
evidence establishes that her claim of entitlement to service 
connection for a vision disorder is plausible, and thus, 
meets the requirements for a well grounded claim.  


ORDER

The claim of entitlement to service connection for a vision 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Initially, the Board observes that the veteran served on 
active duty from 1965 to 1968 and from 1969 to 1996; however, 
the service medical records only date back to 1985.  The 
Board notes that the veteran's service medical records were 
received in September 1996, approximately one month after her 
discharge from service.  As the service medical records do 
not appear to be complete, the RO should request the 
veteran's complete service medical records, to include her 
enlistment examination, from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri. 

Because the claim of entitlement to service connection for a 
vision disorder is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board notes 
that the veteran's service medical records contain an 
impression of suspected visual field loss; however, there was 
no diagnosis of an eye disorder during service.  Subsequent 
to service, the evidence reveals that the veteran had a large 
cup-to-disc ratio with family history of glaucoma.  Again, 
there was no diagnosis, just reported findings.  Therefore, a 
VA examination by an ophthalmologist is necessary to 
determine the whether the veteran has an acquired vision 
disorder, and, if so, its relationship to service.  Although 
the RO appears to have addressed only the issue of service 
connection for refractive error, this issue is inextricably 
intertwined with the issue of service connection for any 
other vision disorder that may be present.  The fact that an 
issue is inextricably intertwined does not establish that the 
Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.

Additionally, the veteran has testified that she has received 
treatment for both her eyes and her feet at the VA medical 
facility in Biloxi, Mississippi and Keesler Air Force Base in 
Biloxi, Mississippi since 1997.  The Board notes that copies 
of these treatment records have not been associated with the 
claims file.  Moreover, the Board notes that the most recent 
VA examination of her feet was in June 1997, more than 3 
years ago.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination as well as to obtain recent treatment records so 
that the evaluation of the disability will be a fully 
informed one.  

The Board also notes that the veteran, in her September 1996 
application, claimed service connection for bilateral pes 
planus.  While the RO has granted service connection for 
arthralagias of the feet, the issue of service connection for 
bilateral pes planus has not been addressed.  The Board finds 
that the issue of bilateral pes planus is inextricably 
intertwined with the issue of increased (compensable) 
evaluation of arthralgia of the feet.  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

Accordingly, the case is REMANDED for the following:
 
1.  The RO should request the veteran's 
complete service medical records from 
1965 to 1996 (at least from 1965 to 
1985), to include enlistment 
examinations, from the NPRC.  

2.  The RO should obtain relevant copies 
of any VA medical records pertaining to 
treatment of the veteran's feet and eyes 
from both the Biloxi, Mississippi and 
the New Orleans, Louisiana VA facilities 
from 1997 to present for incorporation 
in the record.

3.  After obtaining the appropriate 
authorization from the veteran, the RO 
should request copies of the veteran's 
medical records from Keesler Air Force 
Base in Biloxi, Mississippi from 1997 to 
present.

4.  The RO should schedule the veteran 
for a VA orthopedic examination of her 
feet.  All indicated studies should be 
conducted.  The examiner should address 
the provisions of DeLuca in assessing 
the veteran's bilateral foot disability.  

5.  The RO should schedule the veteran 
for a VA eye examination.  The VA 
ophthalmologist should review the 
record, including the Goldmann perimeter 
report from August 1997.  The VA 
ophthalmologist should state whether the 
veteran has an acquired eye disorder and 
if so, whether it began during service, 
or, in the case of glaucoma, whether it 
was first manifested during the first 
year post- service.  All indicated 
studies should be conducted and the VA 
ophthalmologist should provide analysis 
of such findings.

6.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

7. After the requested development has 
been accomplished to the extent 
possible, the RO should again review the 
record.  The RO should address the issue 
of entitlement to service connection for 
pes planus in connection with the 
readjudication of the issue of a 
compensable rating for arthralgia of the 
feet.  The RO should also address the 
issue of entitlement to service 
connection for an eye disorder other 
than refractive error, if present.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 



